           Case 1:20-cv-00543-DAD-EPG Document 71 Filed 08/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   WILLIAM J. GRADFORD,                              No. 1:20-cv-00543-NONE-EPG (PC)
12                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13         v.
                                                       (Doc. No. 70)
14   F. VELASCO, et al.,
15                 Defendants.
16
17          Plaintiff William J. Gradford is a former pretrial detainee proceeding pro se and in
18   forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was
19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
20   Rule 302.
21          On May 25, 2021, plaintiff filed a document entitled “plaintiff’s request to dismiss this
22   case.” (Doc. No. 65.) On June 7, 2021, the assigned magistrate judge entered an order
23   requiring plaintiff to submit a notice within 14 days of service of the order, stating whether the
24   May 25, 2021 filing was intended to voluntarily dismiss this case and warning plaintiff that, if
25   he failed to respond, it would be presumed that he did wish to dismiss this case as indicated in
26   his filing. (Doc. No. 69.) After plaintiff failed to respond, the magistrate judge entered
27   findings and recommendations on July 1, 2021, recommending that this case be dismissed
28   without prejudice as voluntarily dismissed and providing the parties 14 days to file any
                                                      1
           Case 1:20-cv-00543-DAD-EPG Document 71 Filed 08/02/21 Page 2 of 2



 1   objections. (Doc. No. 70.) To date, neither party has filed any objections, and the time to do so
 2   has since expired.
 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 5   the court finds the findings and recommendations to be supported by the record and proper
 6   analysis.
 7          Accordingly,
 8               1. The findings and recommendations issued by the magistrate judge on July 1,
 9                  2021 (Doc. No. 70), are adopted in full;
10               2. Plaintiff’s motion to dismiss (Doc. No. 65) is construed as a motion to
11                  voluntarily dismiss this case under Rule 41(a)(1)(ii);
12               3. This case is dismissed without prejudice and all pending motions are denied as
13                  moot; and
14               4. The Clerk of the Court is directed to assign a district judge to this action for
15                  purposes of closure and to close this case
16
     IT IS SO ORDERED.
17
18      Dated:     July 30, 2021
                                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                      2
